DETAILED ACTION
Formal Matters
Claims 1-10 are cancelled.  Claims 11-24 are new, pending and under examination.   

Priority
The instant application is a national stage entry of PCT/EP2018/072159 filed on 8/16/2018, which claims priority from European application EP17186559.5 filed on 8/17/2017. 

Information Disclosure Statements
The information disclosure statement filed on 03/17/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold US 2009/0074872.  
EPO is particularly defined by the applicant on page 5 of the instant specification.  
Applicant defines low molecular weight compound as a small molecule (Molecular weight of 100 g/mol to 3000 g/mol).  
Arnold teaches stable fenobrate (mol wt of 360) suspensions with particle sequestrant (abstract and claim 1 of Arnold).  Arnold provides for the chemical name of fenofibrate and that it is poorly water soluble (paragraphs 3 and 4 and paragraph 30).  Arnold teaches active agent (fenofibrate) with Eudragit EPO as the particle sequestrant (paragraph 90).  Arnold teaches various dosage forms including tablets, capsules, injections, liquids, suspensions, emulsions and others (paragraph 33).  Arnold provides for solid dosage forms (paragraph 91).  Examples 3-5 are suspensions with EPO and fenofibrate.  Other excipients like sodium phosphate monobasic monohydrate Table 1 provide for a tablet with magnesium stearate, croscarmelose sodium, dibasic calcium phosphate, sodium phosphate monobasic monohydrate, 8.53% of fenofibrate, and 1.36% of EPO.  Fenofibrate is a neutral and lipophilic compound that has a low molecular weight. An oral dosage form is taught (paragraphs 26 and 29).  Paragraph 83 and 84 indicate that the composition can be redispersed in biorelevant aqueous media like aqueous electrolyte solutions with biorelevant pH that can be from 4 to 6.  Electrolyte solutions are taught in paragraphs 85-88.  Paragraph 81 provides for concentrations of fenofibrate and particle sequestrant (EPO).  
In regards to the kit with the preparation and the instruction for how to prepare and administer the pharmaceutical preparation, the instructions merely instruct the user on the use of the preparation (see MPEP 2111.05 I B “Additionally, where the printed matter and product do In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”).  Since the reference teaches the preparation of claim 11, it reads on the kit with that preparation.  

Claim(s) 11-12, 15-17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rampal WO 2004/096182.  
Rampal teaches extended release tablets (solid) for oral administration that includes carvedilol (or cefaclor), a lipophilic/hydrophobic, cationic or neutral, low molecular weight pharmaceutical ingredient, and EPO (abstract and claims 1-11 of Rampal).  Examples 1-3 provides for formulations with cefaclor (367 mol wt) and EPO, carvedilol (mol wt of 406.5) and EPO, and carvedilol and EPO.  Other excipients are also present in those formulations.  The total of contents in example 2 are 345 mg providing for 50.9/345 (14.75% wt of carvedilol) and 40/345 (11.6% wt of EPO).  
In regards to the kit with the preparation and the instruction for how to prepare and administer the pharmaceutical preparation, the instructions merely instruct the user on the use of the preparation (see MPEP 2111.05 I B “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”).  Since the reference teaches the preparation of claim 11, it reads on the kit with that preparation.  

Claim(s) 11-13, 15, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesharwani et al (Frontiers, Molecular complexation of curcumin with Eudragit® EPO to enhance the aqueous solubility, stability and bioavailability of curcumin, Abstract from 10th World Biomaterials Congress in Montreal, Canada, Published March 30, 2016 online).    
	Kesharwani teaches mixing Curcumin (MW of 368) (a lipophilic, neutral, low molecular weight pharmaceutical ingredient) in an aqueous solution formed with other compounds like organic solvents and surfactants (Materials and Methods).  Kesharwani teaches oral administration of the mixture in mice (Materials and methods).  
In regards to the kit with the preparation and the instruction for how to prepare and administer the pharmaceutical preparation, the instructions merely instruct the user on the use of the preparation (see MPEP 2111.05 I B “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”).  Since the reference teaches the preparation of claim 11, it reads on the kit with that preparation.  

Claim(s) 11-12, 15-17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murpani US 2006/0039981.  
	Murpani teaches one or more cationic polymers synthesized from dimethylaminoethyl methacrylate and neutral methacrylic acid esters. The wt/wt ratio of the drug to polymer is less than about one to two (abstract).  Murpani teaches EPO (claim 14 of Murpani).  Examples 1-3 teach drugs with EPO in formulations that are coated beads (solids).  Murpani teaches dosage . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 in addition to claims 11-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2009/0074872.  
Arnold teaches the claims as discussed above. 
Arnold does not provide in an example, the use of a pharmaceutical ingredient that is basic and positively charged.  However, Arnold teaches other water insoluble pharmaceutical ingredients including amlodipine besylate (MW 409) (a lipophilic, basic, cationic, low molecular weight drug; note that it is in salt form, which requires the amlodipine to be with positive charge) (paragraph 28).  Thus, Arnold allows for a variety of drugs with various charges in its compositions.  Arnold allows for various forms of active agents including salts and free compounds (paragraph 27).  
It is noted that lipophilic, basic, positively charged, low molecular weight pharmaceutical ingredients is a subgenus of pharmaceutical ingredients that includes numerous commonly used drugs with such characteristics. 
One of ordinary skill in the art at the time of instant filing would have included lipophilic (substantially water insoluble), basic, positively charged, low molecular weight compounds in formulations of Arnold if they provide a desired effect to the composition, especially as Arnold 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613